 1   LAW OFFICE OF ARMANDO VILLAPUDUA
     Armando Villapudua, Esq. SBN 173945
 2   Melissa I. Dougherty, Esq. SBN 303127
     2431 W. March Lane, suite 220
 3   Stockton, CA 95207
     Phone: (209) 956-1234
 4   Fax; (209) 478-4981
 5

 6   Attorney for Defendant
     RUBEN VALDEZ
 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        ) Case No.: 2:18-CR-00147 JAM
12                                                    )
                                 Plaintiff,           ) ORDER FOR REQUEST TO SEAL
13                                                    ) DOCUMENTS
            vs.                                       )
14                                                    )
     RUBEN VALDEZ,                                    )
15                                                    )
                               Defendant.             )
16                                                    )
17
            Pursuant to Local Rule 141(b) and based upon the representation contained in the
18

19   Defense’s Request to Seal, IT IS HEREBY ORDERED that the document filed in connection

20   with the Defendant Ruben Valdez’ Determination as to Potential Conflict of Interest relating to
21
     Defendant’s Representation Request to Seal shall be SEALED until further order of this Court.
22
            It is further ordered that access to the sealed documents shall be limited to the
23
     government and counsel for Defendant Valdez.
24

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District

26   Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons
27   stated in the Defense’s request, sealing the aforementioned documents serves as a confidential and
28   sensitive information that is subject to the Defendant’s privacy rights.

                                           ORDER TO SEAL DOCUMENTS
                                          CASE NO.: 2:18-CR-00147 JAM
 1          The Court further finds that, in absence of closure, the compelling interests identified by
 2   the Defense would be harmed. In light of the filing of its request to seal, the Court further finds
 3
     that there are no additional alternatives to sealing the Defense’s motion that would adequately
 4
     protect the compelling interests identified by the Defense.
 5
            For reasons set forth above, the Defendants request to have the Determination as to
 6
     Potential Conflict of Interest relating to Defendant’s Representation filed on January 18, 2019,
 7
     be filed Under Seal is granted with a copy being served upon the United States Attorney.
 8

 9
            IT IS SO ORDERED.
10

11
      Dated: January 18, 2019                       /s/ John A. Mendez
12
                                                    THE HONORABLE JOHN A. MENDEZ
13                                                  UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         ORDER TO SEAL DOCUMENTS
                                        CASE NO.: 2:18-CR-00147 JAM
